Citation Nr: 1229441	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  09-14 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  What evaluation is warranted for posttraumatic stress disorder (PTSD) from August 22, 2007?

2.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1968 to September 1970.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which granted entitlement to service connection for PTSD, and assigned a 30 percent disability rating, effective August 22, 2007.  

In a March 2011 informal hearing presentation, the representative raised the issue of entitlement to a total disability rating based on individual unemployability pursuant to VAOPGPREC 6-96; 61 Fed. Reg. 66749 (1996).  Therefore, this issue is before the Board.  See also Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In May 2011, the Board denied an initial evaluation greater than 30 percent for PTSD dating from August 22 to November 7, 2007, and remanded the issues regarding entitlement to an increased evaluation for posttraumatic stress disorder from November 8, 2007, and for entitlement to a total disability rating based on individual unemployability.

The Veteran appealed the Board's May 2011 decision to the United States Court of Appeals for Veterans Claims (Court).  In November 2011, the parties filed a Joint Motion for Remand (joint motion).  By Order dated November 21, 2011, the Court granted the motion and the Board's decision that denied entitlement to an initial rating in excess of 30 percent for PTSD dating from August 22 to November 7, 2007, was vacated and remanded for action consistent with the terms of the joint motion.   

In accordance with the Board's May 2011 remand, additional evidence, to include records obtained from the Social Security Administration, was received without a waiver of initial RO consideration.

The  issue of entitlement to service connection for residuals of a cerebral vascular accident due to Agent Orange exposure during Vietnam service has been raised in a May 2007 private treatment record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

Additional evidence, consisting of records obtained from the Social Security Administration, have been received, but they were not accompanied by a waiver of RO jurisdiction.  In June 2012, the Veteran's attorney stated that evidence received from the Social Security Administration very likely pertains to the claim of entitlement to an initial rating in excess of 30 percent for PTSD dating prior to November 7, 2007.  He further stated that the development requested by the Board in its May 2011 remand may also contain pertinent information relating to the period dating prior to November 7, 2007.  Thus, he requested that the claim for an initial evaluation in excess of 30 percent prior to November 7, 2007, be remanded to the RO for initial consideration of the additional evidence.  The newly obtained records from the Social Security Administration arguably address the severity of the Veteran's disability for the period dating prior to November 7, 2007, and they are relevant to his claim for increase.  Thus, a remand is necessary so that the RO can consider such evidence in the first instance.  See 38 C.F.R. § 20.1304 (2011).

The issue of entitlement to a total disability rating based on individual unemployability was previously remanded by the Board in May 2011 and has yet to be recertified to the Board for appellate consideration.  Thus, the instructions noted in the Board's prior May 2011 remand remain in effect.

On remand, the Veteran should be provided an opportunity to submit additional private treatment records pertaining to psychiatric treatment and treatment of his tremors.  38 C.F.R. § 3.159(c)(1).  VA treatment records were last stored in the Veteran's Virtual VA electronic claims folder in March 2012.  Updated records should be obtained on remand.  38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and provide him an opportunity to identify any treatment for a psychiatric disorder and tremors since August 2006, to include the dates of any mental health treatment provided by Dr. S.Y.  He is invited to submit the records himself or an authorization for release of such records.  If an appropriately completed authorization is received, the RO should request any identified records.  Any records obtained should be associated with the claims file.

2.  The RO should request relevant VA treatment records pertaining to treatment for PTSD and tremors from the Altoona VA Medical Center since March 2012.  All records obtained should be associated with the claims file.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
3.  The RO must develop and adjudicate the issues of entitlement to service connection for residuals of a cerebral vascular accident due to Agent Orange exposure during Vietnam service and entitlement to a total disability rating based on individual employability in a formal rating decision.  In so doing, the RO must provide appropriate VCAA notice on those issues.  The Veteran is advised that the Board will only exercise jurisdiction over claims for service connection for residuals of a cerebral vascular accident if he perfects a timely appeal.  

4.  Upon completion of the above requested development and any additional development deemed appropriate, readjudicate the issue of what evaluation is warranted for PTSD from August 22, 2007.  All applicable laws and regulations should be considered.  If any benefit is not granted, the Veteran and his attorney should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).




